             Case 1:19-cv-03855-JGK Document 1 Filed 04/30/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


UNITE HERE RETIREMENT FUND ANd
TRUSTEES OF THE UNITE HERE
RETIREMENT FLTND                                              CNIL ACTION
                     Plaintiffs,


P.D. 33'd Street Corp. d/b/a Blarney Rock Pub                 No. 19-03855
       and

DOES ONE THROUGH TEN,
                    Defendants.                               COMPLAINT



       The Trustees and Fiduciaries ("Trustees") for and on behalf of the LINITE HERE

Retirement Fund (the "Fund") for their Complaint complaining of Defendant P.D. 33'd St. Corp.

d/b/a Blarney Rock Pub and John Does 1-10 (all other trades or businesses under common

control with P.D. 33'd St. Co.p.) herein respectfully allege as follows:




        l.      rhis is an action ,"   ,.."::-".*l),,,"          pursuant to the Emptoyee

Retirement Income Security Act of 1974, as amended by the Multiemployer Pension Plan

Amendments Act of 1980, 29 U.S.C. $1001-1461 ("ERISA") $502(a)(3)(B),          (dxl), (f)   and


@)(2), $515 and $a301(a)(1), (b) and (c) of ERIS A,29 U.S.C. $l132 (a)(3)(B),     (dxl), (0 and

G)Q), $1145 and $1451(a)(1), (b) and (c), respectively.

                                               VENUE

       2.       This Court is one of proper venue pursuant to ERISA $$502(eX2)       &   4301(d),29

U.S.C. gg1l32(eX2)    &   1451(d), because the Fund is administered in this district of New York.
             Case 1:19-cv-03855-JGK Document 1 Filed 04/30/19 Page 2 of 8




                                            PARTIES

       3.      The UNITE HERE Retirement Fund ("Fund") is established and maintains a plan

(the "Legacy Plan") to provide retirement income to employees for whom contributions are

made by employers. As such,   it is an "employee pension benefit plan," within the meaning of

Section 3(2) of ERISA, 29 U.S.C. $ 1002(2). The Legacy Plan is maintained pursuant to one or

more collective bargaining agreements between employee organizations and various employers,

which require such employers to contribute to the Fund. As such, the Fund is a "multiemployer

plan," within the meaning of Section3(37) of ERISA, 29 U.S.C. $ 1002(37).

       4.      Plaintiffs Trustees of the Fund are members of a Board of Trustees composed of

an equal number   of employer and employee representatives, as required by Section 302(c)(5) of

the Labor Management Relations Act of 7947, as amended, 29 U.S.C. $ 186(cXB) ("Trustees            of

the Fund"). The Board of Trustees administers the Fund and is the "plan sponsor" with respect to

the Legacy Plan pursuant to Section 3(l6XBXiii) of ERISA, 29 U.S.C. $ 1002(16)(Bxiii).

       5.      Plaintiffs Trustees of the Fund exercise discretionary authority, control, and

responsibility with respect to management and administration of the Fund and the Legacy Plan

and the disposition of Fund assets. As such,   Plaintiffs Trustees are fiduciaries with respect to the

Legacy Plan and the Fund, within the meaning of Section 3(21) of ERISA, 29 U.S.C. $ 1002(21).

        6.     At all times relevant hereto, Defendant P.D. 33'd Street Co.p. d/b/a The Blarney

Rock Pub ("Employer") was and is an employer in an industry affecting commerce within the

meaning of Section 3(5), (11) and (12) of ERISA, 29 U.S.C. SS1102(5), (11) and (12).

       7.      Upon information and belief, Does I through 10 (whose names plaintiffs are unable

to determine at this time) are employers related to Defendant Employer within the meaning of
            Case 1:19-cv-03855-JGK Document 1 Filed 04/30/19 Page 3 of 8




Subsections (b), (c), (m), (n) or (o)   of Section 414 of the IRC, 26 U.S.C. $414(b), (c), (m), (n) or

(o).

                                               BACKGROUND

       8.      Defendant Employer operated a restaurant and tavem that employed members of

UNITE HERE Local 100.

       9.      The terms and conditions         of   employment for employees at the tavern were

governed by a series    of collective bargaining      agreements between the Employer and UNITE

HERE, Local 100 ("Union"). Under the collective bargaining agreement, the Employer was

obligated it to make certain contributions to the Plaintiff Fund. A true and correct copy of the most

recent collective bargaining agreement is attached hereto as Exhibit A.



                                               COUNT     I
                                  WITHDRAWAL LIABILITY

        10.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through   9.


        11.    In or around     December 2018, the Defendant Employer peffnanently making

contributions to the Fund. Pursuant to ERISA $4203(a),29 U.S.C. $1383(a), such permanent

cessation of all contributions to the Fund constitutes a "complete withdrawal" from the Fund.

        12.    Pursuant to ERISA $4201, 29 U.S.C. $1381, Defendant Employer is obligated to

pay withdrawal liability to the Fund for its proportionate share of the Fund's unfunded vested

benefits. In accordance with ERISA 54211,29 U.S.C. $1391, and the applicable provisions of the

Trust Agreement, the Fund calculated the Employer's withdrawal liability to be $893,412.00.

        13.    By letter dated January 3,2019, in accordance with ERISA $4219(bX1), 29 U.S.C.

$1399(bX1), the Fund sent the Employer a written demand for payment of its withdrawal liability


                                                     3
            Case 1:19-cv-03855-JGK Document 1 Filed 04/30/19 Page 4 of 8




and informed the Employer that   it could amortize payments in eighty (80) consecutive quarterly

installments of $7,613.07 each. The letter further explained that payment of the entire withdrawal

liability or the first quarterly payment would be due on February 1 ,2019. A true and correct copy

of the January 3,2019letter is attached hereto as Exhibit B.

        14.    Defendant Employer did not pay any withdrawal liability by the February 1,2019

deadline.

        15.    Defendant Employer did not request arbitration by the February 1,2019 deadline.

        16.    By failing to make its quarterly withdrawal liability payments, Defendant Employer

defaulted on its withdrawal liability obligations to the Fund under the provisions      of ERISA

9a219(c)(5)(A),29 U.S.C. $1399(cX5)(A). The entire outstanding balance of withdrawal liability

($893,412.00) is therefore due and owing pursuant to ERISA $a219(c)(5), 29 U.S.C. $1399(c)(5)

and ERISA $515, 29 U.S.C. $1145.

        17.    Pursuant to ERISA $$502(gX2)(B) and 4301(b), 29 U.S.C. $$1132(g)(2)(B) and

1451(b) and29 C.F.R. 5419.32, the Fund is entitled to receive interest on delinquent withdrawal

liability payments.

        18.      InaccordancewithERISA $$s02(g)(2XC)-(D) and29 U.S.C. $$1132(gX2XC)-(D)

and l45l(b), the Employer is obligated to pay the greater of liquidated damages of twenty (20%)

percent of the unpaid amount due and owing, or the amount of interest awarded, plus costs and

attomeys'fees.

        19.      Defendants Does One through Ten, as alter-egos and/or related employers to

Defendant Employer, per Section 414(b), (c), (m), (n), or (o) of the IRC, are jointly and severally




                                                 4
           Case 1:19-cv-03855-JGK Document 1 Filed 04/30/19 Page 5 of 8




liable to pay the outstanding balance of Defendant Employer's withdrawal liability, plus interest,

liquidated damages, attorneys' fees and costs pursuant to 29 U.S.C. $1398.



                                  COUNT II
              AS AND FOR A SECOND CLAIM AGAINST DEFENDANTS
           JOHN DOES r-r0 (ALL OTHER TRADES OR BUSINESSES UNDER
             COMMON CONTROL WITH DEFENDANT BBC PH KINZIE)

        20.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs I

through 19 of this Complaint with the same force and effect as if set forth at length herein.

        21.    Upon information and belief, at all times relevant herein, Defendant P.D. 33'd

Street Corp. dlb/al The Blarney Rock and Defendants John Does        1- I   0 are, and at all relevant

times were, trades or businesses under common control, within the meaning of Section

4001(bxl) of ERISA, 29 U.S.C. $ 1301 (bxl), Section 414 of the Intemal Revenue Code of 1986,

as amended, and regulations published thereunder.

        22.     Pursuant to Section 4001(b) of ERISA,29 U.S.C. $ 1301(bxl), as trades or

businesses under common control, Defendant P.D. Corp.        dlblal The Blarney Rock and

Defendants John Does 1-10 are treated as a single employer for all purposes under Title IV           of

ERISA, including withdrawal liability. For the foregoing reason, Defendants John Does 1-10 are

jointly and severally liable for the total amount of the withdrawal liability, interest, liquidated

damages, and attomeys' fees and costs referenced in in paragraphs       l1 through     19.


        23.     Plaintiffs are entitled to collect interest on the total amount of outstanding

withdrawal liability from Defendants John Does l-10 calculated pursuant to Section 502(g) of

ERISA,29 U.S.C. $ I132(g) and the Fund's rules and regulations.

        24.     Plaintiffs are entitled to collect liquidated damages, attomeys' fees and costs from
           Case 1:19-cv-03855-JGK Document 1 Filed 04/30/19 Page 6 of 8




Defendants John Does 1-10 calculated pursuant to Section 502(9) of ERISA, 29 U.S.C.

1132(g) and the Fund's rules and regulations.


                                       COUNT III
                               AS AND FORA THIRD CLAIM
                               AGAINST ALL DEFENDANTS

       25.     Plaintills repeat and reallege each and every allegation contained in paragraphs 1

through 24 of this Complaint with the same force and effect as if set forth at length herein.

       26.     Unless Defendants are restrained and enjoined from distributing, alienating,

transferring, assigning, encumbering or otherwise disposing oftheir assets, Defendants will have

no assets with which to meet their obligation to the Fund thereby causing the Fund and its

pension participants and beneficiaries immediate and irreparable loss, damage, and injury    for

which the Fund will have no adequate remedy of law.

       27.     The Fund will be subjected to irreparable hardship and inj ury in the event that

Defendants are not immediately restrained and enjoined and the status quo maintained during the

pendency of this action.

       WHEREFORE, Plaintiffs Trustees and Fund ask that the Court:

               (a)     Enter judgment in favor of the Plaintiff Fund and against the Defendant

                       Employer, and Does One through Ten, jointly and severally, for unpaid

                       withdrawal liability in the amount of $893,412.00, pursuant to ERISA

                       $a219(c)(s),29 U.S.C. $1399(cXs), and ERISA $s15, 29 U.S.C. $1145;

               (b)     Enter judgment in favor of the Plaintiff Fund and against the Defendant

                       Employer and Does One through Ten, jointly and severally, for interest on
Case 1:19-cv-03855-JGK Document 1 Filed 04/30/19 Page 7 of 8




         the balance    of its   unpaid withdrawal liability pursuant       to 29 U.S.C.

         $$1132(gX2XB), 1399(c)(6) and 1451(b),29 C.F.R. 54219.32, and the

         provisions of the Trust;

   (c)   Enter judgment in favor of the Plaintiff Fund and against the Defendant

         Employer and Does One through Ten, jointly and severally, for liquidated

         damages equal to the greater of (i) $178,682.20, representing twenty (20%)

         percent of its outstanding withdrawal liability, or (ii) an amount equal to the

         amount awarded as interest in paragraph (b) above, pursuant to 29 U.S.C.

         $$   14s1(b) and I 132(gX2XC);

   (d)   Enter judgment in favor of the Plaintiff Fund and against the Defendants

         Employer and Does One through Ten, jointly and severally, for reasonable

         attorneys'fees and costs, pursuant             to 29 U.S.C. $$1451(b) and
         ll32(g)Q)(D), in an amount to be determined by the court upon subsequent

         application by the Plaintiffs;

   (e)   Directing Defendants and all of their respective officers, employees,

         agents, representatives, and all persons acting in concert with Defendants

         be restrained and enjoined from distributing, alienating, transferring,

         assigning, encumbering or otherwise disposing of Defendants' assets,

         regardless of the amounts,      if any, or the nature of the consideration

         received therefore, during the pendency of this action and permanently;

         and




                                     7
         Case 1:19-cv-03855-JGK Document 1 Filed 04/30/19 Page 8 of 8




            (0       Grant any other further relief the Court f,rnds just and proper.




                                                    CLEARY, JOSEM & TRIGIANI, LLP



                                            BY:

                                                    REGINA C. HERTZIG,
                                                    Constitution Place
                                                    325 Chestnut Street, Suite 200
                                                    Philadelphia, PA 19106
                                                    (21s) 73s-9099
Date: April30,2019




                                                8
